Citation Nr: 1143098	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  08-08 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and chronic major depression.


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel










INTRODUCTION

The Veteran served on active duty from January 1967 to September 1969. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2006 rating decision in which the RO denied service connection for PTSD.  In March 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2008.

In a July 2009 decision, the Board denied service connection for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2011 Memorandum Decision, the Court vacated the Board's denial of the claim for service connection for PTSD, and remanded the matter to the Board for further proceedings consistent with the Memorandum Decision.

In August 2011, the Veteran submitted additional evidence without a waiver of initial RO consideration of the evidence.

The Board notes that, in his July 2006 claim for service connection, the Veteran requested service connection for PTSD.  In the November 2006 rating decision, the RO denied service connection for PTSD.  Nevertheless, given the evidence of record-to include a diagnosis of chronic major depression-the Board has characterized the issue on appeal as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 

REMAND

In light of points raised in the Court's Memorandum Decision, and the Board's review of the claims file, further RO action on the claim on appeal is warranted.

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether the Veteran engaged in combat with the enemy.  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(f)(1) (2011); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Under the legal authority in effect at the time the Veteran filed his claim, if the alleged stressor was not combat related, then the Veteran's lay testimony, alone, would not be sufficient to establish the occurrence of the alleged stressor; rather, corroborating evidence would be needed to support the claim for service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

The Board notes, however, that, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by, in part, liberalizing the evidentiary standard for establishing the occurrence of the required in-service stressor if that stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims such as the Veteran's, which were pending before the Court on July 13, 210, but not yet decided.

In this case, the evidence does not reflect, and the Veteran has not alleged, that he engaged in combat.  In this regard, the Veteran's Form DD-214 (separation document) noted that the Veteran's military occupational specialty was a vehicle repairman and he did not receive any medals indicative of combat service.

However, in his March 2007 NOD, the Veteran stated that his PTSD was due to numerous attacks on his base in Vietnam.  In a statement submitted by the Veteran in August 2011, he stated that while he was stationed in Pleiku, Vietnam, his base came under attack many times.  In August 2011, the Veteran also submitted a document which indicated that Pleiku Air Base experienced rocket, mortar, and small arms fire on several occasions between November 1968 and September 1969.  The Veteran's personnel records reflect that he served in Vietnam from September 10, 1968 to September 4, 1969 with the 359th Transportation Company.  

In November 2006, the RO issued a memorandum detailing the lack of information necessary to verify the Veteran's reported stressor.  In this regard, there is no indication that the RO attempted to verify at what base(s) the Veteran's unit was stationed in Vietnam and whether the Veteran's base(s) was/were exposed to rocket, mortar, and small arms fire, as alleged.  As the Court noted in the April 2011 Memorandum Decision, the Veteran's unit assignment in Vietnam for the period from September 10, 1968 to September 4, 1969 is of record, and, thus, his stressor related to base attacks in Vietnam appears to be independently verifiable.  

Accordingly, the RO should undertake any necessary development to attempt to verify the Veteran's alleged stressor related to his base in Pleiku, Vietnam coming under attack, to specifically include through the U.S. Army Joint Services and Records Research Center (JSRRC) and any other source(s), as appropriate.  Any additional action necessary for independent verification of any reported verifiable stressors, to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating evidence leads to negative results, the RO should notify the Veteran of this fact, explaining the efforts taken, and describing further action (if any) to be taken.  

The Board is aware that the RO must limit requests to JSRRC to periods of no more than 60 days.  However, the RO may be required to submit multiple requests to JSRRC, covering a larger period of time, in order to satisfy VA's duty to assist.  38 C.F.R. § 3.159(c). 

Additionally, the Board notes that an April 2005 private psychiatric evaluation report reflects diagnoses of PTSD and chronic major depression, which were attributed to the Veteran's military service.  The Board points out, however, that an essential criterion for service connection for PTSD is a link between the Veteran's PTSD and the verified in-service stressor.  See 38 C.F.R. § 3.304(f).  Hence, in the event that the RO determines that the record establishes the existence of a reported stressor, the RO should arrange for the Veteran to undergo VA examination, by a psychiatrist or psychologist, at an appropriate VA medical facility.

The Veteran is hereby advised that failure to report to a scheduled examination, without good cause, may result in denial of the claim for service connection for an acquired psychiatric disability, to include PTSD and chronic major depression (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Further, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim for service connection for an acquired psychiatric disability, to include PTSD and chronic major depression.  The RO's adjudication of the claim should include consideration of all evidence added to the record since the RO's last adjudication of the claim.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  The RO should undertake necessary action, to particularly include contact with the U.S. Army and Joint Services Records Research Center (JSRRC) (and other appropriate source(s)), to attempt to independently verify the occurrence of the Veteran's alleged stressful experience relating to coming under "numerous attacks" while on his base in Pleiku, Vietnam; and any other alleged stressors for which the record contains sufficient information to allow for independent verification.  In particular, the RO should request information regarding the location of the Veteran's unit in Vietnam, and whether any base at which the Veteran's unit was stationed came under rocket, mortar, and/or small arms attack.  Any additional action necessary for independent verification of the Veteran's stressor(s), to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating records leads to negative results, the RO should notify the Veteran and afford him the opportunity to respond.  The RO should also follow up on any additional action suggested by JSRRC. 

4.  After associating with the claims file all available records and/or responses received from each contacted entity, the RO should prepare a report detailing the occurrence of any specific in-service stressful experience(s) deemed established by the record, to include under the recently amended version of 38 C.F.R. § 3.304(f).  This report is then to be added to the Veteran's claims file.  If the occurrence of no claimed in-service stressful experience(s) is/are established, then the RO should so state in its report, skip the development requested in paragraphs 5 and 6, below, and proceed with paragraph 8. 

5.  If, and only if, the occurrence of one or more in-service stressful experiences is established, the RO should arrange for the Veteran to undergo VA examination, by a psychiatrist or psychologist, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented psychiatric history and assertions.  All tests and studies, to include psychological testing, if deemed warranted, should be accomplished, and all clinical findings should be reported in detail.

In rendering a determination as to whether the diagnostic criteria for PTSD are met, the examiner is instructed that only an established in-service stressful event may be considered for the purpose of determining whether exposure to such in-service event has resulted in PTSD.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the established stressor(s). 

Regardless of whether PTSD is diagnosed, with respect to each diagnosed acquired psychiatric disability other than PTSD, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is medically related to service-to particularly include any established in-service stressor.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report. 

6.  If the Veteran fails to report to a scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority (to particularly include the recently amended version of 38 C.F.R. § 3.304(f)).

9.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


